n
                                                   ''·
                                             t   \i\l\.
                                             tHA
      3Jn tbe mlniteb ~tates q[:ourt of jfeberal qc{aims
                                       No. 14-1241C
                                (Filed December 14, 2015)
                                NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * *
                                         *
                                         *                         FILED
THOMAS E. BOWLES III,                    *
                                         *                        DEC 1 4 2015
                   Plaintiff,            *                       U.S. COURT OF
             v.                          *                      FEDERAL CLAIMS
                                         *
THE UNITED STATES,                       *
                                         *
                   Defendant.            *
                                         *
* * * * * * * * * * * * * * * * * *


                                        ORDER

        On December 7, 2015, the Clerk's office received from plaintiff another
document seemingly requesting reconsideration of the July 31, 2015 decision to
dismiss this case for lack of subject-matter jurisdiction. As was explained in the
December 2, 2015 Order, motions for reconsideration must be filed within 28 days of
the July 31, 2015 Entry of Judgment, see Rule 59(b)(2) of the Rules of the United
States Court of Federal Claims, and thus this document is untimely and cannot be
filed. Moreover, in this most recent paper, Mr. Bowles seems to contend that his
filing of a complaint in the district court resulted in an implied contract between
himself and the judge assigned to that case. But as discussed in the October 22,
2015 Order denying Mr. Bowles's motion for reconsideration, this cause of action
was not in his complaint and thus cannot be the basis for reconsideration. See
Matthews v. United States, 73 Fed. CL 524, 526 (2006). Thus, even if Mr. Bowles's
most recent paper were timely filed, the request for reconsideration would still have
to be denied. The Clerk is directed to return the document to Mr. Bowles.

IT IS SO ORDERED.